Title: To James Madison from Samuel Latham Mitchill (Abstract), 12 June 1805
From: Mitchill, Samuel Latham
To: Madison, James


12 June 1805, New York. “This will be delivered to you by Mr. Robert L. Patterson, who visits Washington for the purpose to solliciting a renewal of the Commission of Commercial Agent in favour of his Brother William D. Patterson now residing in that Capacity at Nantes. The reasons wherefore this request is made of the Secretary of State at this Time, to conform with the new Imperial style of France, can be sufficiently explained to You, by the gentleman who bears this and sollicits the new Commission. I need not assure you that Mr. Patterson is worthy and amiable, since his manners and appearance are sufficient to create a prepossession on his favour.”
